ON PETITION POR REHEARING
Blumb, Justice.
1. Counsel for plaintiff have argued one point at greater length than heretofore and have gone into greater details in regard thereto. Their contentions, in short, as we understand them, are these: that under the zone assessment system, as contemplated in Section 1984 of our statute, the outer limit of the fifth zone necessarily is the outer limit, laterally, not only relative to any particular street, but in an absolute sense; that therefore, under, the law, no more than one street, generally speaking, can be embraced in a district.; that in no event can parallel streets be so included; that since these provisions, which are claimed to be jurisdictional, have been violated, the council necessarily' adopted au arbitrary method of assessment, which, therefore, is not only illegal, but unconstitutional, as well. Several opinions decided by the Supreme Court of the United States are cited, that an arbitrary method of assessment will not be tolerated. Counsel call especial attention to that portion of said Section 1984 of our statute, reading as follows:
*421“The fifth subdivision shall include all lands, if any, within the district lying between a line drawn parallel with and 120 feet from said street margin and the outer Unit of said local improvement district as hereinbefore described.”
Of course, there may not be any fifth, or any fourth, zone, by reason of the depth of the lots, but in order not to further obscure a subject already sufficiently obscure, we shall leave that factor out of consideration, except to say that were it not for the italicized clause referring to the fifth zone, there would be no possible ground for the contention of counsel. This italicized clause would seem to lend color to the claim of counsel, and, anxious to arrive at conclusions only that are right, we have given full and careful reconsideration to this subject. And in view of the importance of this clause, we shall not apologize for the length of this opinion on rehearing.
We have shown fully, in the original opinion herein, that several sections of our statute clearly contemplate that more than one street may be embraced in a district. We cannot ignore these provisions of the law, and must, if possible, give effect to them. We must, therefore, if we can, construe Section 1984 in harmony therewith, so that all provisions of the law on this subject may stand. Counsel have attempted to elucidate the subject. They say:
“There necessarily must be two sets of zones, and only two, paralleling the street on which the improvement is made, and which will include the entire area of the district. They need not necessarily be in straight lines; that is to say, they may change directions, and thus turn into another street, and another, so long as this one system of parallel zones is maintained. ’ ’
Unfortunately, the explanation is not adequate. Make a map with streets and blocks. Suppose a street, and its parallel zones, running north and south. Then, at the northern point, turn to the west along a street running in that direction at an angle of 90 degrees. The zones cannot be kept parallel and continuous. One zone area, under the law, will overlap another at the turning point to the extent *422of the distance of one half block, stretching from the turning point on the north to the south, on the westerly side. The nearer the angle of change is to 180 degrees, the less of the zone area will overlap. Theoretically, therefore, in order to keep to the “one system of parallel zones,” only one street, with substantially no change of direction, could be included in the district, and the provisions of law that more than one street may be embraced therein would be absolutely nugatory. If the council of a city should desire to improve all the streets surrounding an ordinary city block, it would be compelled, if counsels’ theory is correct, to create at least two, and probably four, separate improvement districts — a conclusion to which, unless the law is clear, we should not want to subscribe. Nor are the general economic features persuasive of counsels’ view. They contend that under our law a man living. on one street where little grading is done should not be compelled to help pay for making a fill on a parallel street five blocks away. They would admit that a street, running, for instance, north and south, for a distance of five blocks, may be included, for improvement purposes, in one district. Little work may be necessary to be done on the south end thereof, but a great fill may have to be made at the north end. Still, counsel would admit that the man living at the south end could be assessed for part of the heavy expense made necessary at the north end, even though his route of travel might seldom lead in that direction. It might well happen, that an improvement, made five blocks away on a parallel street, would be of much greater benefit to him than the improvement made on the north end of the street on which he lives.
If we substitute the plural “streets” for the singular “street” in Section 1984, as we are authorized to do under Section 1968 and other sections of the statute, and leaving out all words and sentences not necessary for a clear understanding of the point under consideration, the first part of Section 1984 would read about as follows:
“The assessment district shall include all the property between the termini of said improvement, abutting upon *423or proximate to the streets proposed to be improved to a distance back from the marginal lines thereof to the center line of blocks facing or abutting thereon. All property included within said limits shall he held to he the property specially benefited by such local improvement and shall be the property to be assessed to pay the cost and expense thereof, which cost and expense shall he assessed upon all of said property so benefited in accordance to the special benefits conferred on such property in proportion to area and distance hack from the marginal line of the streets improved. Said local improvement, for the purpose of ascertaining the amount to be assessed against each separate lot, shall he divided into subdivisions or zones, paralleling the margin of the streets to be improved. ’ ’
Then follow the provisions providing five subdivisions, and including the provisions for the fifth zone or subdivision above quoted. Thus far and thus read, it would seem clear that this section in no wise hears out the contention of counsel, hut sustains the contrary view thereof.
The primary purpose of this section is to fix and determine what in Section 2031 is called the ‘ ‘ assessment zone ’ ’ which includes five zones or subdivisions, and to fix the relative proportion of benefits to them and the amounts each of these subdivisions respectively shall pay. The clause relied upon by counsel that the outer limit of the fifth zone is the ‘ ‘ outer limit of said local improvement district as hereinbefore described,” must therefore be construed in that light. The words '‘as hereinbefore described” refer to the previous provisions of Section 1984, and, as we have seen, these provisions may well be held to contemplate that various streets, including parallel streets, may be included in the district.
The section, after defining the relative position and area of the first four zones, proceeds, in the clause mentioned, to define the relative position and boundaries of the fifth zone. It is clear, therefore, that the purpose of the section is not to define the boundaries of the whole district as such, but the boundaries of zones or subdivisions, and whatever *424is said in connection with the fifth zone as to outer limits is said relative to the marginal line of the street, and the inner line of the fifth zone, and, further, in order to determine what, for purposes of assessment, should be' computed as part of the area of the fifth zone adjacent to a street. In other words, it would seem that the term “outer limit of said improvement district” is equivalent to the outer limit of the ‘ ‘ assessment zone, ’ ’ referring to the relative position which this limit hears to the particular parallel street to which it is immediately adjacent. In a sense at least, the outer line or margin of the fifth zone must necessarily, for assessment purposes, everywhere and at every point, no matter' along what street, be the outer limit of the district relative to the street immediately adjacent. Where there is añ alley, this alley divides one zone area from another; if there is no alley, the two adjoining subdivisions called “fifth” are still divided by an imaginary line, they belonging, for assessment purposes, to two different zone areas. Hence we conclude that the term “outer limit of the local improvement district” seems to he used as a term relative to a particular street, and was intended to designate the outer limit of the zone area adjoining such street. In this way — and we know of no other — force and effect may he given to the apparently conflicting provisions of the statute. The question, in short, simply is whether the term “outer limit of the local improvement district” shall he understood in a relative sense or in an absolute sense. In view of all the provisions of the law, while the question is not, perhaps, free from doubt, we incline to the former view. We might say further, that, since several sections of the statute clearly contemplate that several streets may he embraced in one district, if one kind of streets, namely, those that are parallel, were meant to be excluded, the legislature could easily have made specific provision to that effect, which it failed to do.
2. But if we are wrong in our construction of the statute, the question in this case still remains as to whether or not plaintiff, not having filed objections in the proceedings *425for confirmation of the assessment, is nevertheless entitled to raise the point now, and that depends on what effect should be given to Sections 1985 and 1988 of our statute. We have found no case directly in point. A similar case is City of Spokane v. Preston, 46 Wash. 98, 89 Pac. 406. In that case the property of defendant was located on Peterson Avenue, which was improved. It was claimed that no other street should have been included in the improvement district by reason of the fact that the petition did not authorize the inclusion of any other street, just as it is contended in this case that the law does not authorize the inclusion of parallel streets. But in that case the council created a district including streets other than Peterson Avenue, and the amount of work done on each street was no more separated in that ease, as we understand it, than was done in the case at bar. The court -says:—
“It is not contended by the appellants that their property is not properly assessable for the Pacific Avenue sewer. * * * The controversy, therefore, seems in effect to reach the amount of the assessment only, and if that is true, then, since the appellants were constructively before the council at the time of the hearing upon the confirmation of the roll, and since the records there disclosed the extent of the plans and also that the expense of the laterals was included, the objection should have been raised at that time. Even under appellant’s theory that the city could not acquire jurisdiction except through the petition, jurisdiction was at least acquired to construct the sewer directly within Pacific Avenue, and having jurisdiction for that purpose, the city was not divested of its power to make at least some assessment upon appellant’s property, and it was their duty to make objection to the amount thereof before the council. ’ ’
The language so used is so apt here that we have quoted it, notwithstanding the fact that it was also said:
“We fail to find any contention that the extension of the laterals brought appellant’s property within the district, when otherwise it would or might not have been included.” *426which, though the meaning is in doubt, seems to hint at some arbitrary way of including Pacific Avenue in the district.
In Kendig v. Knight, 60 Iowa 29, 14 N. W. 78, it was held that to construct a gutter on two streets under different resolutions, and to take into consideration the entire work on both streets in making the assessment, was an irregularity-merely. And it has been held that, although under certain provisions of the local law, their several and distinct characters must be upheld in making several improvements, they may, nevertheless, be provided for in one resolution of intention. (Crummey v. Howe (Cal. App.) 192 Pac. 112; Bates v. Twist, 138 Cal. 52, 70 Pac. 1023.) In fact, counsel for defendant in error concede that the mere technical matter of including a number of parallel streets in one district would not have been jurisdictional, provided separate accounts of the cost of the improvement on each and every street had been kept, so that the proper apportionment could have been made. Then they further contend that it would have been a physical impossibility to properly apportion the assessments in this case because no such separate account was kept. Now, if the inclusion of several streets is not itself jurisdictional, then it would seem to follow that the subsequent action of the council in assessing the property is a mere matter of apportionment, going merely to the amount of the assessment, and such matters, as we showed in the original opinion, must be raised in the proceedings for confirmation of the assessment. (See also Dowling v. Conniff, 103 Cal. 75, 36 Pac. 1034.) Further, we are not persuaded that the mere matter of keeping accounts should present an insuperable obstacle to make corrections, if necessary. The city council had, under the law, ample power to take full and complete evidence on the subject, and it could, probably, in that manner have ascertained reasonably accurately the amount expended on each street, so as to enable the making of any necessary corrections which it was fully authorized to make.
*427But be that as it may, it would seem clear that the objection raised by counsel comes clearly within the principles already pointed out in the original opinion herein. As there shown — a principle not controverted — whatever the legislature could have dispensed with in the first place, it has power to declare waived, or the defects therein cured, unless objections are filed as provided by law. The rule is suceintly stated in Paige & Jones, Taxation by Ass., Section 1337:
“The legislature has, accordingly, a wide discretion in restricting defenses to assessments, or in restricting the right of property owners to apply to the courts for redress against assessments. It may deny to the property owner the right to interpose defenses or to seek redress as to all matters with which the legislature could have dispensed in advance.”
In such cases the legislature simply passes upon the rules of procedure, which it had a right to adopt in the first instance, and has, of course, also the right to declare waived, if no objections are filed. (Elliott, Roads & Streets, (3rd Ed.) Sec. 738. See also Brown v. City of Silverton (Or.) 190 Pac. 971; In Re Delinquent etc. Taxes (Minn.) 180 N. W. 240.)
¥e think we have also heretofore clearly shown, and the principle is not disputed, that the legislature could have specifically provided for the inclusion of parallel streets, where the circumstances of the case would make such inclusion reasonable; and there is nothing in this case to show that it would not have been here. (See also Elliott, Roads & Streets, (3rd Ed.) Sec. 684.) Improvements are often made by improving a certain definite district, or area that is compact, and the enhancement in value of the property affected often arises by reason of the fact that this is done. We might further say here that it seems that the property of the plaintiff was benefited to some extent; to what extent does not appear. It does not appear that the benefit is not equivalent to the assessment (not considering that some of the persons assessed might have an action for *428the damage.for a change of grade.). The only possible doubt that could arise from the record is whether the lands west of CT Avenue should have been included in the same district with the lands east thereof. But the record does not disclose that the acts of the council in that regard were arbitrary or constituted an abuse of discretion, or were not wise and beneficial throughout. All acts done by the council appear to have been done in good faith, and not arbitrarily. Hence, no constitutional question could be here involved. The question is simply, What did the legislature provide? Under Section 1985 the objection made could have been raised in the'proceedings for confirmation of the assessment, at which time the council, or, on appeal, the courts, could have set the latter aside. The objection not having been so raised, the statute declares it waived, and further, by Section 1988, makes the confirmation of the assessment final and conclusive against all parties not filing objections as required, in all proceedings of every nature except (1) where the property does not appear on the assessment roll, or (2) if the assessment has been paid. Despite the fact that this ease does not fall within the exceptions last mentioned, the claim of counsel, is to the effect that we should ignore the statute and make a further exception not authorized thereby. The effect of these sections of the statute is, plainly, that where no such objections are made, the law shall be deemed to have authorized the method adopted by the council here; that in such event the inclusion of parallel streets and the method actually adopted is, in the opinion of the legislature, thus acquiesced in by the property owners, as just and as fair as if the original method had been followed. As said in the case of Rucker Bros. v. Everett, 66 Wash. 366, 119 Pac. 807, 38 L. R. A. (N. S.) 582:
“These provisions leave the property owner in no worse situation that if they had left the power of assessment un limited in the first instance; hence while they give this right to 'the property owner, they also provide a method by which it may be lost for want of objection on his part.”
*429The fundamental difference apparently existing between counsel for plaintiff and the court appears to be that counsel are not willing to attribute to the sections of the statute last mentioned the force and effect which these sections themselves specifically state they have. And hence, too, the authorities upon which counsel rely are not applicable. The exact point here under consideration has never been decided, but a statute identical, or similar to, Section 1988 of our statute has been under consideration several times by the Supreme Court of Washington. (N. & P. Hypothek Bank v. Spokane, 18 Wash. 456, 51 Pac. 1070; Real Estate Inv. Co. v. Spokane, 59 Wash. 416, 109 Pac. 1057; Van Der Creek v. Spokane, 78 Wash. 94, 138 Pac. 560; Rucker Bros. v. Everett, supra; In Re Improvement Sewer Dist. No. 1, 84 Wash. 565; 147 Pac. 109; Shaser v. Olympia, 92 Wash. 466, 159 Pac. 756; In Re Grandview Local Imp. Ass., 203 Pac. 988.) In the second and third of the above cases it was said that the purpose of the statute was to save assessments on collateral attack, except in case of fraud. In the case of N. & P. Hypothek Bank v. Spokane, supra, the assessment was made according to valuation, instead of according to benefits, but were upheld on collateral attack. In the Bueker Bros, ease, an assessment greater' than 50% of the assessed value was upheld on collateral attack, although the statute expressly prohibited it. In both of these cases, it would seem that the action of the council could be said to have been as arbitrary, if that term is applicable, as the action of the council here, if no parallel streets should have been included in the district. We might almost para-' phrase here the language used in the learned discussion in the latter of these cases. A question similar to the one here came up in the case of In Re Grandview Local Imp. Assn., supra, except that in that case the objections were raised in the proceedings for confirmation of the assessment. The court, however, takes occasion to discuss the point as to when objections should be made, in view of a section of the statute identical to our Section 1988, and in language plainly disposing of the contention here, says:
*430“Formerly á property owner without appearing before the city council could within a reasonable time contest the validity of special assessments for local improvements by an independent action in court. * * * Since the Act of 1911, however, assuming power in the city to make the improvement, and in the absence of fraud, such independent action cannot be maintained except for the causes mentioned in Section 23, which are non-existent here. * * * "Evidently the purpose of the law was to change the remedy, and provide for appearance in the proceedings before the legislative body of the city. It is the property owner’s day in court, so,to speak, and the penalty upon his failure to so appear is that he waives objections or the right to an independent suit in equity. ’ ’
The force of the reasoning in the foregoing cases as to the meaning of Section 1988 of our statute is applicable to and disposes as well of the other points argued in the petition for rehearing, such that the statute requires the grade to be established by ordinance. (See Elmendorff v. City of Antonio, (Tex. Civ. App.) 223 S. W. 631.) Hence we need not determine that point, although we might mention that we have not overlooked the reading of Section 1970 of our statute. The fact that the assessment was not made immediately after the contract for the improvement was entered into is at most, an irregularity. In the Matter of Deering, 14 Daily 89. That fact, so far as we can see, would in no event be prejudicial to the rights of the parties assessed, and seems rather to have been enacted for the benefit of the contractor, so that, if no objections are filed to the confirmation of the assessment, he may feel secure in his rights.
Counsel have re-argued at length the question of the defect in the resolution of intention, without, however, discussing the curative provisions of Section. 1988 of our statute. They have drawn our attention to the differences in our law and that of Indiana and Alabama, and try to distinguish the cases we originally • cited from those states. Some of these points of difference we shall mention later. In the states mentioned the preliminary proceedings are *431held to be advisory only in character. Counsel contend that in our state they are not so, but are, according to Section 1973, jurisdictional in character. We tried to show in the original opinion that, in view of Sections 1985 and 1988 of our statute, they are advisory in character, and unless objections are filed in accordance with the provisions of the former section, defects therein are waived. Many features of the law indicate that to be true. No plans and specifications are prepared in the first place. Before these are made, all the proceedings with reference to the resolution of intention have taken place. During this time the council may learn that from the standpoint of feasibility or cost the improvement should not be made. Even if no objections are made, still the council is not compelled to go ahead, except, perhaps, where the owners of fifty percent petition for the work. The very reason for these proceedings is to determine the advisability of making the improvement; to get the tax payers to express their opinion and to guide the council in their deliberations. If the owners of two-thirds of the property veto the improvement, the council is, for a limited time, prevented from going ahead, but even such opportunity for a veto constitutes a part of the scheme to fully advise and guide the council. In any event, when Section 1988 of the statute provides that the validity, regularity and correctness of the assessment cannot be questioned, when no objections are filed as provided by law, it in effect provides that the preliminary proceedings shall be considered as only advisory, in a collateral attack. That section is, in fact, so broad and sweeping in its provisions, that it is clear that defects in all jurisdictional steps which depend on the statute merely, and involve no constitutional rights, are, in the absence of objections filed as provided by law, when and after opportunity for the filing of such objections has been given and has existed, declared irregularities merely, and must be so held at least where there has been an attempt, in good faith, to follow the provisions of the law. We cannot see how any other meaning can be derived from the clear, unequivocal *432language of the section. The only question, therefore, remaining, is whether or not some constitutional guaranties have been violated. We'touched upon that proposition but briefly in our original opinion.
3. No man' can be deprived of his property without due process of law, according to the fourteenth amendment to the Constitution of the United States and Sec. 6, Art. 1 of the Constitution of Wyoming. While we shall not attempt to give a comprehensive definition of what constitutes such due process, its indispensable elements are an investigating tribunal, not necessarily a judicial body, with full power to hear and determine the subject matter of the controversy, notice to appear, and an opportunity to be heard respecting the matter in dispute. A law winch requires notice to be given, and affords the right to be heard, with ample opportunity to'present all the evidence and argument which the parties deem important before judgment, is all that can be adjudged vital under due process of law. (Pryor v. Western Pav. Co., (Ok.) 184 Pac. 88.) We cited eases m oúr original opinion holding that in special assessment proceedings, no notice of preliminary proceedings is necessary, but that notice such as, under Section 1985 of our statute, is required in' proceedings for the confirmation of assessments, and an opportunity for hearing as is therein provided, is sufficient to meet the constitutional requirements above mentioned. These cases were decided in Alabama, Indiana and by the Supreme Court of the United States. Counsel insist that these cases are not applicable for the reason that it appears therein that the assessments in those cases were fixed by the local governing boards according to benefits, but that the method of assessment in the case at bar is governed by Section 1984 of our statute, which fixes a definite rule according to zones, and under which the amount to be assessed is purely a matter of mathematical calculation. Our attention is called to the fact that the Supreme Court of the United States has held that no notice' is required to be given of an assessment made under such a rule. Myles Salt Co. v. Drainage District, 239 U. S. 478; *433Hancock v. City of Muskogee, 250 U. S. 454, and other cases are cited. Prom this counsel apparently draw the conclusion that, since no previous notice of the assessment is necessary, previous notice of the preliminary proceedings, especially the resolution of intention, becomes necessary. But the cases do not so hold, and, as we construe them, no intimation to that effect can be gathered therefrom. We shall refer to the Hancock case again later; but we might mention the fact that, construing it in the light of the Oklahoma case upon which it is based, it seems to hold that where the legislature fixes a mathematical rule of apportionment, publication of the ordinance ordering the work to be done, such as is contemplated under a statute like our Section 1976, constitutes due process of law within the meaning of the fourteenth amendment to the Constitution of the United States, at least when the state court so considers it and where plenary power as to local improvements is given to the municipality, as apparently it is in this-state. We need not go that far in the case at bar. Nor need we decide the exact meaning of Section 1984 of our statute, or determine whether it establishes, by prescribing zones for assessment purposes, a purely mathematical rule, except to say that when the legislature enacted that the assessment should be upon all “property so benefited in accordance to the special benefits conferred on such property in proportion to area and distance back” etc., it would seem that the assessment should not in any event exceed the benefit conferred. That limitation in fact will, if necessary, be implied. (Van Damm v. Conkling, 23 Hawaii 487, and cases cited. Goodrich v. City of Detroit, 123 Mich. 559, 82 N. W. 255.)
The distinction which counsel have sought to draw between cases where the legislature fixes a mathematical rule, and where the local board fixes the assessment according to benefits, is not borne out by the authorities. Counsel would make the time of the notice, and of the opportunity for a hearing, of the essence. But while that might be a matter of legislative expediency, we fail to see why that should be *434so in order to constitute due process of law. (See Elliott on Roads & Streets, Sec. 699; Paige & Jones, Taxation by Assessment, Sections 125-132.) True, under our law a sufficient number of 'property owners can, by remonstrance, stop the improvement for a limited time, but the provision in reference thereto is a matter of legislative grace; no right to remonstrance need have been given, the failure to give it may be cured by the legislature, and we cannot, therefore, give that question any consideration in determining constitutional requirements. (Brown v. City of Silverton, (Or.) 190 Pac. 971; Brougham v. Kansas City, 263 Fed. 115; Londoner v. City of Denver, 52 Colo. 15, 119 Pac. 156, 159.) Besides, all rules of apportionment of assessments are or should be based upon the underlying principle that the property has been benefited to the extent of the- assessment, whether the apportionment is made by a rule previously fixed by the legislature, on a purely mathematical basis, or is made by the local governing board according to the benefits conferred. Improvements in municipalities are necessary; the welfare and convenience of the population often require, it, and by the consensus of opinion of all the courts, as well as of the legislatures, taxation by special assessments to the extent of the benefits conferred is justified for the interests of all. If, then, a man’s property has been improved, even though against his will, by improvements made by the municipality pursuant to legislative authority, there is, considering the welfare of all, no good reason, from the standpoint of the constitution, for holding that he should not be compelled to pay the’value thereof. He has no constitutional right to say as to whether the improvement shall be made. This and other questions must, in the interests of all, necessarily be largely left to the discretion of the governing board of the municipality. lie is interested in the one vital question of the charge, the assessment made upon his property. In the legality of that charge is necessarily involved the legality of all that precedes it and of which it is the consequence. (Adams v. City of Roanoke, 102 Va. 53, 45 S. E. 881.) *435Hence it would seem clear that no matter what rule of apportionment is used, if he is able to test the- validity and the justness of the assessment at some stage of the proceedings, he is fully protected in his constitutional rights, without making the time when he shall have the opportunity to so protect himself of the essence. And this seems to be the view of the authorities. Elliott on Roads & Streets, Sec. 699, says:
“But while we regard notice as indispensable, we do not believe that it need always be given during the initiatory or original proceedings; on the contrary, our judgment is that if it is provided for at some stage of the proceedings and in such a mode as to give the party an opportunity to be heard before a final conclusion is reached, it will be sufficient. ’ ’
In the case of Pryor v. Western Pav. Co., supra, the court said:
‘ ‘ The city authorities are given full power to correct any appraisement or apportionment, by raising or lowering the same as the facts may justify. Such proceeding meets all the requirements of due process of law.”
In the case of Argyle v. Johnson, 39 Utah 500, 118 Pac. 487, 490, the court said:
“In giving legal effect to the foregoing principle in cases like the one at bar, it is not necessary that a hearing be had at any particular stage of the proceeding, by which rights may be affected, or that the hearing be had before a regularly constituted court of justice; but it is necessary that a hearing be given at some time, and that the same be had before some officer, tribunal, board or court to whom the persons whose property is affected may present his evidence, objections, and arguments, to the end that the officer, tribunal, board, or court may be enabled to fairly and intelligently pass upon and determine the question presented for decision. ’ ’
We think that two cases decided by the'Supreme Court of-the United States completely dispose of the contention of *436counsel. (Mount St. Mary’s Cemetery Association v. Mullins, 248 U. S. 501, affirming 268 Mo. 691, 187 S. W. 1169, and Hancock v. City of Muskogee, 250 U. S. 454, affirming 168 Pac. 445.) By examining the opinions of the State Supreme Courts, it will be found that the assessments were made according to area — purely a mathematical rule — and in both cases the Supreme Court of the United States passed on the necessity of giving notice of preliminary proceedings, in order to determine whether there was due process of law. That they did not involve the exact point of giving notice of a resolution of intention would, of course, not distinguish the cases from that at bar. In the Hancock case the court said:
“So far, therefore, as the present ordinance determined that a district sewer should be constructed, and established the bounds of the district for the purpose of determining what property should be subjected to the special cost of constructing it, there' was an authorized exercise of the legislative power of the state, which, according to repeated decisions of this court, was not wanting in due process of law because of the mere fact that there was no previous notice to the propei’ty owners or opportunity to be heard. ’ ’
In the first of the two cases last cited the court said:
“It is insisted that no notice was given, or opportunity to be heard, prior to the creation of the sewer district, and, therefore, due process of law was denied. These tax bills were levied upon districts the creation of which was authorized by legislative authority. The record discloses that the owner has had full opportunity to be heard, in judicial proceedings to enforce the tax, and its contentions of arbitrary action and lack of benefits conferred have been considered and decided. This is due process. (Davidson v. New Orleans, 96 U. S. 96; Embree v. Kansas City Road District, 240 U. S. 242, 251.) ” (See also In Re Delinquent, etc. Taxes, (Minn.) 180 N. W. 240.
We can see no force in the statement of counsel that “it is a legal absurdity to conclude that due process of law is *437had at a hearing* on which it was impossible to grant any relief.” The sufficiency of the notice prescribed by and given herein pursuant to Section 1985 of our statute for the hearing given under said section is not and we think cannot be questioned. The acts done herein all appear to have been done in good faith. According to said Section 1985 and Section 19S7 of our statute, all parties may file any objections which exist against confirmation of the assessment; the council has power to correct, revise, modify or set aside the roll; on appeal, the courts have power to confirm, correct, modify or annul the assessments 'as to property of the objector. Under these provisions, the party affected may protect, not alone his constitutional rights, but his statutory rights as well. Each and every objection made in this suit, and every objection that could be made, including the proposition as to whether the tax herein imposed is valid and just, could have been raised and determined before the council in the proceedings for the confirmation of the assessment herein, and any relief to which plaintiff was, under the law, entitled, could have been granted under the provisions of the sections above quoted. That the protection of statutory rights might be limited or temporary only, and that the property might be subject to re-assessment, is a matter that involves legislative policy rather than constitutional rights. See Wagner v. Baltimore, 239 U. S. 207, where assessments were upheld long after the improvements had been made by the municipality without any preliminary proceedings.
We have so far discussed the constitutional questions largely as though no notice of the preliminary proceedings had been given. But that is not the fact. Notice of the resolution of intention was duly published as required by law. That resolution,'though defective in some particulars, advised the parties interested of the intention to make the improvement, of the inclusion of their property within the district, and that payment for the improvement was expected to be made by special assessments. Again, the record *438herein shows that the ordinance ordering the improvements contemplated by Section 1976 of our statute was duly passed and published, and the parties affected were therein advised of the same facts as by the resolution of intention. These notices were in addition to those prescribed by Section 1985 of our statute, • and can well be taken into consideration in determining the question at hand. (See City of Perry v. Davis, 18 Okl. 427.) We think that the proceedings for assessment herein constituted due process of law. To hold otherwise in the face of all these notices given and the opportunities for protection of rights afforded would, we think, stretch to the limit the due process clause of our own constitution and that of the United States. If our reasoning, however, is fallacious, then, fortunately, relief may be had on the constitutional questions herein ‘involved in the Supreme Court of the United States on appeal.
We are not unmindful of the fact that proceedings for local assessments are of vital importance to the tax payers affected. We realize that inequality of burden is easily possible, and that even in the absence thereof, a great hardship is often imposed on property holders who can illy afford to contribute toward the making of an improvement which, to others, may appear a necessity. That may be, though it does not appear in the record, the situation of some of the parties assessed in the proceedings herein, and the learned counsel for plaintiff, not only zealous in their duty as such, but, affected perhaps also by such condition of hardship known to them, have been insistent in urging upon us the correctness of their points of view. AYe understand and fully appreciate the situation often arising as above mentioned. We, moved by sympathetic feelings no less than counsel, would only be too glad to meet and remedy such conditions whenever arising, if we legally could do so. But the court has to perform the function assigned to it by the constitution and laws of this state; and in this case the remedy, if necessary, which is sought *439by tbe learned counsel, must be sought at the hands of-the' legislative branch of the government, whose prerogatives, exercised in accordance with the constitution, we have no right to usurp.

Rehearing denied.

Kimball, J., concurs.
Potter, C. J., being ill, did not participate in the final consultation herein.